Petition, filed in this Court pursuant to Labor Law § 220 (8), to annul an Order and Determination of the New York City Comptroller, dated April 21, 1995, which denied petitioner’s prevailing wage complaint, unanimously dismissed, as time-barred, without costs.
The April 24, 1995 notice from the Comptroller’s office advising petitioner of the issuance of an Order and Determination on his prevailing wage complaint misadvised him that he had 30 days from his receipt of such Order and Determination to seek review in the Appellate Division when, in fact, he had "thirty days from the notice of the filing of said order in the office of the [Comptroller]” (Labor Law § 220 [8]). We give petitioner the benefit of this misadvice by assuming that the 30-day period began to run on June 5, 1995, when he concededly received the Order and Determination, but even then, the petition, which was not filed until May 16, 1996, was late. This *324Court’s order of July 13, 1995, which purported to extend petitioner’s time to "perfect the proceeding”, does not assist petitioner since the Statute of Limitations had already expired and CPLR 201 prohibits any court from extending the time limited by law for the commencement of an action. We would add that the contractors allegedly responsible for payment of petitioner’s wages are necessary parties whose absence also renders the proceeding dismissable (CPLR 1001 [a]). Concur— Williams, J. P., Tom, Mazzarelli and Andrias, JJ.